Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation "the total number of characteristics.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is interpreted as - the total number of unique characteristics-.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koukoumidis (US 2018/0287968).
As per claim 1, Koukoumidis teaches obtaining a first chatbot specification associated with a first chatbot, the first chatbot specification comprising a first plurality of characteristics arranged in a plurality of categories ([0105]-[0107], obtaining chatbots from multiple bots corresponding to multiple domains); 
obtaining a second chatbot specification associated with a second chatbot, the second chatbot specification comprising a second plurality of characteristics arranged in the plurality of categories ([0105]-[0108], obtaining chatbots from multiple bots corresponding to multiple domains); 
identifying, based at least in part on the first plurality of characteristics and the second plurality of characteristics, one or more differences between the first plurality of characteristics and the second plurality of characteristics for each of the plurality of categories (determining similarities/differences between multiple chatbots ([0043]-[0046]) for either selecting the bots with higher ranks or fusing them to generate a response to the user, [0047]-[0057]); 
generating a natural language expression corresponding to the identified one or more differences ([0056], generating a natural language answer such as: "Tonight I can get you a special on a large pepperoni for $5.99 from one shop or a 20 min. delivery time from another place.") ; and 
presenting the generated natural language expression to a user via a graphical user interface ([0054], displaying answers to the user); 
wherein the steps are carried out by at least one computing device ([0150]-[0152]).
As per claim 2, Koukoumidis teaches wherein the plurality of categories comprises intents, entities, entity values, and dialog states ([0025], [0032], [0043][0046], ordering pizza as an intent, pizza as an entity, pepperoni as an entity value, and state of conversation as in [0018], [0057]).
As per claim 3, Koukoumidis teaches quantifying the identified differences for each category against the characteristics of that category ([0047], [0087], rating the different bots based on variety of criteria).
As per claim 4, Koukoumidis teaches wherein said quantifying the identified differences
or each category comprises determining a rating for each of the first and second chatbots with respect to each category ([0047]-[0054], [0087], rating and ranking the different bots based on variety of criteria); and presenting the rating for each of the first and second chatbots with respect to each category to the user via the graphical user interface (displaying the rated and ranked different bots to the user, [0047])..


As per claim 6, Koukoumidis teaches wherein said presenting the rating for each of the first and second chatbots with respect to each category to the user via the graphical user interface comprises presenting an indication of which of the first and second chatbots has a higher rating in each of the categories ([0053]-[0054], [0062], bots are ranked according to various criteria).
As per claim 7, Koukoumidis teaches obtaining a domain ontology corresponding to a domain of the first and second chatbots, wherein the first and second pluralities of characteristics are mapped to characteristics in the domain ontology (Obtaining a plurality of bots corresponding to a plurality of domains requires mapping the bots characteristics to the plurality of domains, [0096]).
As per claim 8, Koukoumidis teaches determining a difference between the first plurality of characteristics and the characteristics in the domain ontology for each category based on the mapping (in response to the query “order pizza”[0023], similarity/difference between the plurality of characteristics and plurality of domains corresponding to different categories of data, [0021]-[0023] are determined to generate and evaluate bots 1-4 of [0026]-[[0033] and [0043]-[0046]); determining a difference between the second plurality of characteristics and the characteristics in the domain ontology for each category based on the mapping (in response to the query “order pizza”[0023], similarity/difference between the plurality of characteristics and plurality of domains corresponding to different categories of data, [0021]-[0023] are determined to generate and evaluate bots 1-4 of [0026]-[[0033] and [0043]-[0046]); rating each of the first and second chatbots relative to the domain ontology for each category, based at least in part on (i) the determined difference between the first plurality of characteristics and the characteristics in the domain ontology for each category and (ii) the determined difference (rating and ranking the plurality of bots [0053]-[0054], [0062] and displaying the rated and ranked different bots to the user, [0047]).
As per claims 9-11, 13-15, Koukoumidis teaches a computer readable medium ([0150]-[0152]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-4, 6-8. 
As per claims 16, 18, 19, system claims 16, 18, 19 and method claims 1-4, 6-8 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly claims 16, 18, 19 are similarly rejected under the same rationale as applied above with respect to method claims 1-4, 6-8. 
As per claim 20, Koukoumidis teaches obtaining a chatbot specification associated with a chatbot, the chatbot specification comprising a plurality of characteristics arranged in a plurality of categories ([0105]-[0107], obtaining chatbots from multiple bots corresponding to multiple domains comprising a plurality of characteristics); 
obtaining a domain ontology associated with a domain of the chatbot, the domain ontology comprising a plurality of characteristics arranged in the plurality of categories, the plurality of characteristics of the domain ontology comprising the plurality of characteristics of the chatbot specification (identifying domains that provide the plurality of chat bots, [0016], the domains comprising a plurality of characteristics of the chatbot specification as in the pizza ordering example, [0024]-[0032].  Characteristics such as intent of ordering pizza, size of pizza, toppings, delivery time…are arranged in the corresponding domains);
in response to the query “order pizza”[0023], similarity/difference between the plurality of characteristics and plurality of domains corresponding to different categories of data, [0021]-[0023] are determined to generate and evaluate bots 1-4 of [0026]-[[0033] and [0043]-[0046]);
generating a rating for the chatbots specification for each category based at least in part on the identified one or more differences between the chatbot specification and the domain ontology (rating and ranking the plurality of bots [0053]-[0054], [0062]); 
generating a natural language expression corresponding to the identified one or more differences ([0056], generating a natural language answer such as: "Tonight I can get you a special on a large pepperoni for $5.99 from one shop or a 20 min. delivery time from another place."); and 
presenting the generated natural language expression and the rating to a user via a graphical user interface (displaying the rated and ranked different bots to the user, and [0047] [0054], displaying answers to the user); 
wherein the steps are carried out by at least one computing device ([0150]-[0152]).
	
As per claim 5, 12, and 17, the prior art does not teach wherein said determining the rating for each of the first and second chatbots with respect to a given category comprises: determining a total number of unique characteristics in the given category; determining a first rating for the first chatbot based at least in part on the ratio of the number of characteristics in the first plurality of characteristic associated with the first chatbot and the total number of .
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ABDELALI SERROU/Primary Examiner, Art Unit 2659